Sognier, Chief Judge,
dissenting.
I respectfully dissent.
The majority concludes in Division 2 that, notwithstanding the *800clear language of OCGA § 33-34-5 (d) that “[t]he provisions of subsection (b) . . . requiring explanation of the optional coverages shall not apply upon the renewal ... of any policy,” subsection (b) nonetheless applies to the renewal policy in the case at bar. I cannot agree.
Prior to 1982, subsection (d) of OCGA § 33-34-5 (formerly Ga. Code Ann. § 56-3404b (d)) would have required the result reached by the majority, for at that time the statute provided that “[t]he optional coverage required to be offered under this [s]ection need not be offered upon the renewal of any policy where the offer has been previously made by the same insurer and has been rejected in accordance with this [s]ection unless the named insured requests such coverage in writing.” Ga. Laws 1975, pp. 3, 4, § 1. Thus, under the former version of OCGA § 33-34-5 (d), appellant would not have been relieved from compliance with the coverage explanation provisions of subsection (b) because it did not properly comply with those provisions when the policy was originally issued. See Drexler v. Ga. Farm Bureau Mut. Ins. Co., 171 Ga. App. 718, 720-721 (2) (320 SE2d 854) (1984), rev’d on other grounds, 254 Ga. 98 (326 SE2d 741) (1985).
However, in 1982 the General Assembly amended Chapter 34 of Title 33 “to change the provisions relative to optional coverages; [and] to change the provisions relative to the form of applications for motor vehicle accident insurance,” Ga. Laws 1982, p. 1234, and as part of the enactment deleted the existing version of OCGA § 33-34-5 (d) and substituted the version in effect today. Ga. Laws 1982, pp. 1234, 1236, § 1. When construing the recodification of a previously existing statute, the court must construe the subsequent provision consistently with its predecessor “unless a contrary construction manifestly appears from the words employed. [Cit.]” TEC America v. DeKalb County Bd. of Tax Assessors, 170 Ga. App. 533, 537 (317 SE2d 637) (1984). “ ‘ “From the addition of words it may be presumed that the legislature intended some change in the existing law . . . .” (Cit.)’ [Cit.]” Id. I conclude from the legislature’s deletion and addition of words in the 1982 enactment, coupled with the statement in the preamble thereto of an intent to “change” the law, see Taylor v. Mateer & Co., 117 Ga. App. 565, 567 (161 SE2d 394) (1968), that it “manifestly appears” the 1982 revision to OCGA § 33-34-5 (d) was intended to change the existing law. See generally TEC America, supra at 537-538 (2). Since the General Assembly is presumed to have been familiar with the pre-existing version of OCGA § 33-34-5, if its intent in 1982 had been to clarify or extend the scope of that law, it would have left subsection (d) intact. See id. at 538 (2). Therefore, the enactment of a new version of subsection (d) can lead only to the conclusion that the General Assembly intended to change OCGA § 33-34-5 so as to exempt from the optional coverage explanation requirement all renewal policies, regardless of whether the statutory ex*801planation was given when the policy was originally issued. See generally id. To hold otherwise would require a construction that would render meaningless the 1982 amendment to subsection (d), which this court cannot do. Buice v. Dixon, 223 Ga. 645, 646-647 (157 SE2d 481) (1967).
Decided July 16, 1991
Reconsideration denied July 31, 1991
Duncan & Mangiafico, Edgar S. Mangiafico, Jr., for appellant.
Bell & Bell, David B. Bell, for appellee.
Accordingly, I find that OCGA § 33-34-5 (d) controls the issue on appeal adversely to appellee, and I would reverse the trial court’s ruling with direction to enter summary judgment for appellant.
I am authorized to state that Presiding Judge Birdsong, Judge Beasley and Judge Andrews join in this dissent.